Exhibit 10.38
(QUIKSILVER LOGO) [a50957a5095701.gif]
[Date]
PERSONAL AND CONFIDENTIAL
[Executive]
c/o Quiksilver, Inc.
15202 Graham Street
Huntington Beach, California 92649

Re:   Employment at Quiksilver, Inc.

Dear [Executive]:
          This letter (“Agreement”) will confirm our understanding and agreement
regarding your continued employment with Quiksilver, Inc. (“Quiksilver” or the
“Company”). This Agreement is effective [Date], and completely supersedes and
replaces any existing or previous oral or written understandings or agreements,
express or implied, between you and the Company regarding your employment.

  1.   Position; Exclusivity. The Company hereby agrees to employ you as its
[                    ], currently reporting to the [                    ].
During your employment with Quiksilver, you will devote your full professional
and business time, interest, abilities and energies to the Company and will not
render any services to any other person or entity, whether for compensation or
otherwise, or engage in any business activities competitive with or adverse to
the Company’s business or welfare, whether alone, as an employee, as a partner,
as a member, or as a shareholder, officer or director of any other corporation,
or as a trustee, fiduciary or in any other similar representative capacity of
any other entity.     2.   Base Salary. Your base salary will be $___per month
($___on an annualized basis), less applicable withholdings and deductions, paid
on the Company’s regular payroll dates. Your salary will be reviewed at the time
management salaries are reviewed periodically and may be adjusted (but not below
$___per month) at the Company’s discretion in light of the Company’s
performance, your performance, market conditions and other factors deemed
relevant by the Company.     3.   Bonus. For the fiscal year ending October [ ]
and each fiscal year thereafter, you shall be eligible to receive a
discretionary bonus under the terms approved by the Board of Directors for such
bonus. Any such bonus shall be paid within thirty (30) days following the date
the Company publicly releases its annual audited financial statements (the
“Bonus Payment Date”). In the event that your employment with the Company
terminates prior to

~1~



--------------------------------------------------------------------------------



 



      the end of the applicable fiscal year, your eligibility to receive a pro
rata portion of the bonus is governed by Paragraph 9 below. Any bonus payments
shall be less applicable withholdings and deductions.

  4.   Vacation. Since Quiksilver does not have a vacation policy for executives
of your level, no vacation days will be treated as earned or accrued.     5.  
Health and Disability Insurance. You (and any eligible dependents you elect)
will be covered by the Company’s group health insurance programs on the same
terms and conditions applicable to comparable employees. You will also be
covered by the long-term disability plan for senior executives on the same terms
and conditions applicable to comparable employees. The Company reserves the
right to change, modify, or eliminate such coverages in its discretion.     6.  
Clothing Allowance. You will be provided a clothing allowance of $4,000 per year
at the Company’s wholesale prices.     7.   Stock Options. You shall continue to
be a participant in Quiksilver’s Stock Incentive Plan, or any successor equity
plan. The amount and terms of any restricted stock, stock options, stock
appreciation rights or other interests to be granted to you will be determined
by the Board of Directors in its discretion and covered in separate agreements,
but shall be substantially similar to those granted to other senior executives
of Quiksilver of equivalent level. Stock options granted to you after the date
hereof through the termination of your employment shall provide that if you are
terminated by the Company without Cause (as hereinafter defined), as a result of
your death or permanent disability, or you terminate your employment for Good
Reason (as hereinafter defined), any such options outstanding will automatically
vest in full on an accelerated basis so that the options will immediately prior
to such termination become exercisable for all option shares and remain
exercisable until the earlier to occur of (i) the first anniversary of such
termination, (ii) the end of the option term, or (iii) termination pursuant to
other provisions of the applicable option plan or agreement (e.g., a corporate
transaction).     8.   Life Insurance. The Company will pay the premium on a
term life insurance policy on your life with a company and policy of our choice,
and a beneficiary of your choice, in the face amount determined by the Company
of not less than $2,000,000. Our obligation to obtain and maintain this
insurance is contingent upon your establishing and maintaining insurability, and
we are not required to pay premiums for such a policy in excess of $5,000
annually.     9.   Unspecified Term; At Will Employment; Termination.        
(a) Notwithstanding anything to the contrary in this Agreement or in your prior
employment relationship with the Company, express or implied, your employment is
for an unspecified term and either you or Quiksilver may terminate your
employment at will and with or without Cause (as defined below) or notice at any
time for any reason; provided, however, that you

~2~



--------------------------------------------------------------------------------



 



      agree to provide the Company with thirty (30) days advance written notice
of your resignation (during which time the Company may elect, in its discretion,
to relieve you of all duties and responsibilities). This at-will aspect of your
employment relationship can only be changed by an individualized written
agreement signed by both you and an authorized officer of the Company.        
(b) The Company may also terminate your employment immediately, without notice,
for Cause, which shall include, but not be limited to, (i) your death, (ii) your
permanent disability which renders you unable to perform your duties and
responsibilities for a period in excess of three consecutive months,
(iii) willful misconduct in the performance of your duties, (iv) commission of a
felony or violation of law involving moral turpitude or dishonesty,
(v) self-dealing, (vi) willful breach of duty, (vii) habitual neglect of duty,
or (viii) a material breach by you of your obligations under this Agreement. If
the Company terminates your employment for Cause, or you terminate your
employment other than for Good Reason (as defined below), you (or your estate or
beneficiaries in the case of your death) shall receive your base salary and
other benefits earned and accrued prior to the termination of your employment
and, in the case of a termination pursuant to subparagraphs (i) or (ii) only, a
pro rata portion of your bonus, if any, as provided in Paragraph 3 for the
fiscal year in which such termination occurs, less applicable withholdings and
deductions, and you shall have no further rights to any other compensation or
benefits hereunder on or after the termination of your employment.         (c)
If Quiksilver elects to terminate your employment without Cause, or if you
terminate your employment with the Company for Good Reason within six (6) months
of the action constituting Good Reason, the Company will (i) continue to pay
your base salary (but not any employment benefits) on its regular payroll dates
for a period of eighteen (18) months, (ii) pay you a pro rata portion of a bonus
adopted pursuant to Paragraph 3, if any, for the fiscal year in which such
termination occurs, less applicable withholdings and deductions, and (iii) pay
you an amount equal to two times the average annual bonus earned by you pursuant
to Paragraph 3 during the two (2) most recently completed fiscal years of the
Company, payable over an eighteen (18) month period following termination in
equal installments on the Company’s regular payroll dates, less applicable
withholdings and deductions. In order for you to be eligible to receive the
payments specified in this Paragraph 9(c), you must execute a general release of
claims in a form reasonably acceptable to the Company. You shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of your employment. You shall not have a duty to seek substitute
employment, and the Company shall not have the right to offset any compensation
due you against any compensation or income received by you after the date of
such termination.

~3~



--------------------------------------------------------------------------------



 



      “Good Reason” for you to terminate employment means a voluntary
termination as a result of (i) the assignment to you of duties materially
inconsistent with your position as set forth above without your consent, (ii) a
material diminution of your authority without your consent, (iii) a material
breach by the Company of its obligations under this Agreement, (iv) a failure by
the Company to obtain from any successor, before the succession takes place, an
agreement to assume and perform the obligations contained in this Agreement, or
(v) the Company requiring you to be based (other than temporarily) at any office
or location outside of the Southern California area without your consent.
Notwithstanding the foregoing, Good Reason shall not exist unless you provide
the Company notice of termination on account thereof and, if such event or
condition is curable, the Company fails to cure such event or condition within
thirty (30) days of such notice.         (d) In the event that any payment or
benefit received or to be received by you (collectively, the “Payments”) would
constitute a parachute payment within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), then the following
limitation shall apply:         The aggregate present value of those Payments
shall be limited in amount to the greater of the following dollar amounts (the
“Benefit Limit”):         (i) 2.99 times your Average Compensation (as defined
below), or
(ii) the amount which yields you the greatest after-tax amount of Payments under
this Agreement after taking into account any excise tax imposed under Code
Section 4999 on those Payments.         The present value of the Payments will
be measured as of the date of the change in control and determined in accordance
with the provisions of Code Section 280G(d)(4).         Average Compensation
means the average of your W-2 wages from the Company for the five (5) calendar
years completed immediately prior to the calendar year in which the change in
control is effected. Any W-2 wages for a partial year of employment will be
annualized, in accordance with the frequency which such wages are paid during
such partial year, before inclusion in Average Compensation.         (e)
Notwithstanding the foregoing, to the extent the Company reasonably determines
that any payment or benefit under this Agreement is subject to Section 409A of
the Code, such payment or benefit shall be made at such times and in such forms
as the Company reasonably determines are required to comply with Code
Section 409A (including, without limitation, in the case of a “specified
employee” within the meaning of Code Section 409A, any payments that would
otherwise be made during the six-month period following separation of service
will be paid in a lump sum after the end of the six-month period) and the
Treasury Regulations and the transitional relief thereunder; provided, however,
that in no event will the Company be required to provide you

~4~



--------------------------------------------------------------------------------



 



      with any additional payment or benefit in the event that any of your
payments or benefits trigger additional income tax under Code Section 409A or in
the event that the Company changes the time or form of your payments or benefits
in accordance with this paragraph.     10.   Trade Secrets; Confidential and/or
Proprietary Information. The Company owns certain trade secrets and other
confidential and/or proprietary information which constitute valuable property
rights, which it has developed through a substantial expenditure of time and
money, which are and will continue to be utilized in the Company’s business and
which are not generally known in the trade. This proprietary information
includes the list of names of the customers and suppliers of Quiksilver, and
other particularized information concerning the products, finances, processes,
material preferences, fabrics, designs, material sources, pricing information,
production schedules, sales and marketing strategies, sales commission formulae,
merchandising strategies, order forms and other types of proprietary information
relating to our products, customers and suppliers. You agree that you will not
disclose and will keep strictly secret and confidential all trade secrets and
proprietary information of the Company, including, but not limited to, those
items specifically mentioned above.     11.   Expense Reimbursement. The Company
will reimburse you for documented reasonable and necessary business expenses
incurred by you while engaged in business activities for the Company’s benefit
on such terms and conditions as shall be generally available to other executives
of the Company.     12.   Compliance With Business Policies. You will devote
your full business time and attention to Quiksilver and will not be involved in
other business ventures without written authorization from the Company’s Board
of Directors. You will be required to observe the Company’s personnel and
business policies and procedures as they are in effect from time to time. In the
event of any conflicts, the terms of this Agreement will control.     13.  
Entire Agreement. This Agreement, its addenda, and any stock option agreements
the Company may enter into with you contain the entire integrated agreement
between us regarding these issues, and no modification or amendment to this
Agreement will be valid unless set forth in writing and signed by both you and
an authorized officer of the Company.     14.   Arbitration as Exclusive Remedy.
To the fullest extent allowed by law, any controversy, claim or dispute between
you and the Company (and/or any of its affiliates, owners, shareholders,
directors, officers, employees, volunteers or agents) relating to or arising out
of your employment or the cessation of that employment will be submitted to
final and binding arbitration in Orange County, California, for determination in
accordance with the American Arbitration Association’s (“AAA”) National Rules
for the Resolution of Employment Disputes, as the exclusive remedy for such
controversy, claim or dispute. In any such arbitration, the parties may conduct
discovery to the same extent as would be permitted in a court of law. The
arbitrator shall issue a written decision, and shall have full authority to
award all remedies

~5~



--------------------------------------------------------------------------------



 



      which would be available in court. The Company shall pay the arbitrator’s
fees and any AAA administrative expenses. Any judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.
Possible disputes covered by the above include (but are not limited to) unpaid
wages, breach of contract, torts, violation of public policy, discrimination,
harassment, or any other employment-related claims under laws including but not
limited to, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the California Fair
Employment and Housing Act, the California Labor Code and any other statutes or
laws relating to an employee’s relationship with his/her employer, regardless of
whether such dispute is initiated by the employee or the Company. Thus, this
bilateral arbitration agreement fully applies to any and all claims that the
Company may have against you, including (but not limited to) claims for
misappropriation of Company property, disclosure of proprietary information or
trade secrets, interference with contract, trade libel, gross negligence, or any
other claim for alleged wrongful conduct or breach of the duty of loyalty.
Nevertheless, claims for workers’ compensation benefits or unemployment
insurance, those arising under the National Labor Relations Act, and any other
claims where mandatory arbitration is prohibited by law, are not covered by this
arbitration agreement, and such claims may be presented by either the Company or
you to the appropriate court or government agency. BY AGREEING TO THIS BINDING
ARBITRATION PROVISION, BOTH YOU AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY
JURY. This mutual arbitration agreement is to be construed as broadly as is
permissible under applicable law.

    15.   Successors and Assigns. This Agreement will be assignable by the
Company to any successor or to any other company owned or controlled by the
Company, and will be binding upon any successor to the business of the Company,
whether direct or indirect, by purchase of securities, merger, consolidation,
purchase of all or substantially all of the assets of the Company or otherwise.

~6~



--------------------------------------------------------------------------------



 



Please sign and return the enclosed copy of this letter to me for our files to
acknowledge your agreement with the above.
Very truly yours,
                                                            
Robert B. McKnight
                                                            
Bernard Mariette
Enclosure
ACKNOWLEDGED AND AGREED:
                                                            
[Executive]

~7~